Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed June 22, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim appears to have been made so there is nothing to update if that is incorrect the sooner it is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed 11/23/2021 and 2/22/2022, is attached to the instant Office action.

Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
an indication that a contract has been entered into between a client associated with the client account and a vendor associated with a vendor account, the contract indicating that the vendor will supply at least one of goods or services to the client, and the contract including an intellectual-property related obligation associated with the vendor; 
indicating that the contract has been associated with the vendor; 
identifying, based at least in part on receiving the first input data, an insurance coverage value corresponding to the intellectual-property related obligation associated with the vendor; 
determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract; 
 an indication that the level of compliance is sufficient or insufficient to meet contractual obligations associated with the contract. 
For claim 8, the specific limitations that recite an abstract idea are:
 an indication that a contract has been entered into between a first entity associated with the client account and a second entity 
indicating that the contract has been associated with the second entity  
identifying, based at least in part on receiving the first input data, an insurance coverage value corresponding to the insurable obligation associated with the vendor; and 
determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract.  
For claim 16, the specific limitations that recite an abstract idea are:
an indication that a contract has been entered into between a client associated with the client account and a vendor associated with a vendor account, the contract indicating that the vendor will supply at least one of goods or services to the client, and the contract including an intellectual-property related obligation associated with the vendor;
identifying, based at least in part on receiving the first input data, an insurance coverage value corresponding to the intellectual-property related obligation associated with the vendor;
determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract; 
an indication that the level of compliance is sufficient or insufficient to meet contractual obligations associated with the contract.
The claims, therefore, recite a contract, which is the abstract idea of methods of organizing human activity because they relate to the fundamental economic practice of insurance and commercial or legal interactions including agreements such as contracts.  The additional elements of the claims are various generic computer components to implement this abstract idea (“processors”, “computer-readable media”, “receiving, from a … computing device”, “a graphical user interface (GUI)”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computing devices to supply and obtain data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  The GUI is described so generally that it is merely data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1, 8, and 16 are not patent eligible.
Dependent claims 2–7, 9-15, and 17-20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 4, and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow level of compliance associated with the contract by further specifying “wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value.”  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims are only adding details to the contract which is itself an abstract idea.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 11, 12, 18, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite using the GUI to present and receive insurance coverage information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 4, 6, 13, 14, and 15, the additional limitations of these claims merely continue the abstract idea on sub-contract vendor accounts which are also a contract.  The limitations of these claims fail to integrate the abstract idea into a practical application for the same reasons as the parent claims.
For claim 5, the additional limitations of these claims determine a intellectual property asset score which is a judgement about the assets which is a mental process.  Then whether they meet limitations which are contract terms all of which is abstract.
For claims 7 and 17, the additional limitations of these claims “determine a level of compliance associated with the contract” that are continuing the commercial or legal interactions of the contract and are therefore abstract.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Psota et al. (USPG 2011/0173,093).
As per claim 1 Psota teaches:   
A system comprising: 
one or more processors; and 
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from a first computing device associated with a client account, an indication that a contract has been entered into between a client associated with the client account and a vendor associated with a vendor account, the contract indicating that the vendor will supply at least one of goods or services to the client, and the see at least Psota paragraphs 34-35 supplier contracts)
generating a graphical user interface (GUI) configured to display on a second computing device associated with the vendor account, the GUI indicating that the contract has been associated with the vendor; (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts)
receiving, via the GUI, first input data representing first input indicating confirmation that the vendor has contracted with the client; (see at least Psota paragraphs 34-35 supplier contracts)
identifying, based at least in part on receiving the first input data, an insurance coverage value corresponding to the intellectual-property related obligation associated with the vendor;  (see at least Psota paragraphs 32 and 68  “The financial exposure may include advance payments and/or insurance coverage.”  And right before it financial risk which includes intellectual property.)
determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract; (see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.) and 
causing the GUI to display an indication that the level of compliance is sufficient or insufficient to meet contractual obligations associated with the contract. (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts)
As per claim 2 Psota teaches:   
The system of claim 1, the operations further comprising: 
see at least Psota paragraph 36 insurance conditions.) and 
wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value. (see at least Psota paragraph 36 insurance conditions.)
As per claim 3 Psota teaches:   
The system of claim 2, the operations further comprising: 
causing, based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display an insurance coverage information field configured to receive a second input from the second computing device; (see at least Psota paragraph 36 insurance conditions.) and 
receiving, via the GUI, second input data representing the second input, the second input data indicating at least one of: 
an insurance company associated with the insurance coverage; 
a coverage amount associated with the insurance coverage; 
a deductible amount associated with the insurance coverage; 
a period of time during which the insurance coverage is valid; or 
an extended reporting period associated with the insurance coverage. 
(see at least Psota paragraph 36 insurance conditions.)
As per claim 4 Psota teaches:   

identifying, from one or more sub-contracted vendor accounts associated with the first vendor account, a second vendor account associated with the intellectual-property related obligation; (see at least Psota paragraphs 34-35 supplier contracts)  
determining that a second insurance coverage value, associated with the intellectual-property related obligation and with the second vendor, does not satisfy the threshold coverage value; (see at least Psota paragraph 36 insurance conditions.) and 
generating a notification to send to at least one of the first vendor account and or the second vendor account, the notification indicating that the second vendor is non-compliant with the contract based at least in part on the second insurance coverage value. (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts) 
As per claim 5 Psota teaches:   
The system of claim 2, the operations further comprising: 
identifying one or more intellectual-property assets associated with the vendor account, the one or more intellectual-property assets including subject matter associated with the at least one of goods or services; 
determining, for individual ones of the intellectual-property assets, an intellectual-property asset score indicating at least a respective comparative breadth of an intellectual property asset; 

wherein the threshold coverage value corresponding to the intellectual-property related obligation is based at least in part on determining that at least one of the intellectual-property asset scores satisfy the threshold intellectual-property asset score. (see at least Psota paragraphs 111-112 Supplier Scorecard includes respect for intellectual property.) 
As per claim 6 Psota teaches:   
The system of claim 1, wherein the indication is a first indication, and the operations further comprising: 
identifying, based at least in part on the vendor account, previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the intellectual-property related obligation; 
determining that the previous contracts include the insurance coverage value associated with the intellectual-property related obligation; 
determining that the level of compliance is sufficient to meet the contractual obligations associated with the contract based at least in part on determining that the previous contracts include the insurance coverage value; and 
causing the GUI to display the first indication that the level of compliance is sufficient and a second indication that the previous contracts include the insurance coverage value associated with the intellectual-property related obligation. 
(see at least Psota paragraph 36 insurance conditions.)
As per claim 7 Psota teaches:   

determining, at the first time, that the first level of compliance associated with the contract indicates that the vendor is compliant with the contract; 
determining, at a second time, a second level of compliance associated with the contract based at least in part on comparing the insurance coverage value to the threshold coverage value, wherein the first time is before the second time; 
determining, at the second time, that the second level of compliance associated with the contract indicates that the vendor is non-compliant with the contract; and 
generating a notification to send to the vendor account, the notification indicating that the vendor is non-compliant with the contract. (see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.)
As per claim 8 Psota teaches:   
A system comprising: 
one or more processors; and 
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
see at least Psota paragraphs 34-35 supplier contracts)
generating a graphical user interface (GUI) configured to display on a second computing device associated with the vendor account, the GUI indicating that the contract has been associated with the second entity and configured to receive a first input from the second computing device; (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts)  
receiving, via the GUI, first input data representing the first input indicating acceptance of the contract; (see at least Psota paragraphs 34-35 supplier contracts)
identifying, based at least in part on receiving the first input data, an insurance coverage value corresponding to the insurable obligation associated with the vendor; (see at least Psota paragraphs 32 and 68  “The financial exposure may include advance payments and/or insurance coverage.”  And right before it financial risk which includes intellectual property.) and 
determining, based at least in part on the insurance coverage value, a level of compliance associated with the contract. (see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.)
As per claim 9 Psota teaches:   

determining that the insurance coverage value does not satisfy a threshold coverage value associated with the insurable obligation; (see at least Psota paragraph 36 insurance conditions.) and 
wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value. (see at least Psota paragraph 36 insurance conditions.) 
As per claim 10 Psota teaches:   
The system of claim 9, the operations further comprising: 
sending, to the vendor account, a notification including an indication that the level of compliance is insufficient to meet contractual obligations associated with the contract based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value corresponding to the insurable obligation; (see at least Psota paragraph 36 insurance conditions.)  and 
causing the GUI to display the indication that the level of compliance is insufficient to meet the contractual obligations associated with the contract. (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts) 
As per claim 11 Psota teaches:   
The system of claim 9, the operations further comprising: 
causing, based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display information fields associated with an insurance coverage, the information fields configured to receive a see at least Psota paragraph 36 insurance conditions.) and 
receiving, via the GUI, second input data representing the second input, the second input indicating at least one of a coverage amount associated with the insurance coverage or a period of time in which the insurance coverage is valid. (see at least Psota paragraph 36 insurance conditions.) 
As per claim 12 Psota teaches:   
The system of claim 9, the operations further comprising: 
determining that the insurable obligation is associated with an insurable obligation type of multiple insurable obligation types, individual ones of the multiple insurable obligation types associated with insurance criteria identifying information required to obtain an insurance coverage associated with the insurable obligation type; (see at least Psota paragraph 36 insurance conditions.)
identifying an insurance application to be displayed via the GUI based at least in part on the information required to obtain the insurance coverage; (see at least Psota paragraph 36 insurance conditions.)
causing the GUI to display the insurance application, wherein the insurance application is configured to receive a second input from the second computing device; (see at least Psota paragraph 36 insurance conditions.)
receiving, via the GUI, second input data representing the second input indicating the information required to obtain the insurance coverage; (see at least Psota paragraph 36 insurance conditions.) and 
see at least Psota paragraph 36 insurance conditions.)
As per claim 13 Psota teaches:   
The system of claim 9, wherein the vendor account is a first vendor account and the insurance coverage value is a first insurance coverage value, and the operations further comprising: 
identifying, from one or more sub-contracted vendor accounts associated with the first vendor account, a second vendor account associated with the insurable obligation; 
determining that a second insurance coverage value, associated with the insurable obligation and with the second vendor, does not satisfy the threshold coverage value; and 
generating a notification to send to at least one of the first vendor account and the second vendor account, the notification indicating that the second vendor is non-compliant with the contract based at least in part on the second insurance coverage value. (see at least Psota paragraph 36 insurance conditions.)
As per claim 14 Psota teaches:   
The system of claim 9, wherein determining the level of compliance associated with the contract comprises determining, at a first time, a first level of compliance associated with the contract based at least in part on comparing the insurance coverage value of the insurable obligation to the threshold coverage value, and the operations further comprising: 

determining, at a second time, a second level of compliance associated with the contract based at least in part on comparing the insurance coverage value to the threshold coverage value, wherein the first time is before the second time; 
determining, at the second time, that the second level of compliance associated with the contract indicates that the vendor is non-compliant with the contract; and 
generating a notification to send to the vendor account, the notification indicating that the vendor is non-compliant with the contract. (see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.)
As per claim 15 Psota teaches:   
The system of claim 8, wherein the indication is a first indication, and the operations further comprising: 
identifying, based at least in part on the vendor account, previous contracts between the vendor account and additional client accounts, the previous contracts being associated with the insurable obligation; 
determining that the previous contracts include the insurance coverage value associated with the insurable obligation; 
determining that the level of compliance is sufficient to meet the contractual obligations associated with the contract based at least in part on determining that the previous contracts include the insurance coverage value; and 
see at least Psota paragraph 36 insurance conditions.)
As per claim 16 Psota teaches:   
A method comprising: 
receiving, from a first computing device associated with a client account, an indication that a contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor account, the contract including an insurable obligation associated with the vendor account; (see at least Psota paragraphs 34-35 supplier contracts)  
generating a graphical user interface (GUI) configured to display on a second computing device associated with the vendor account, the GUI indicating that the contract has been associated with the second entity and configured to receive an input from the second computing device; (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts)
receiving, via the GUI, input data representing the input indicating acceptance of the contract; (see at least Psota paragraphs 215 Graphical User Interface paragraphs 34-35 supplier contracts)
identifying an insurance coverage value corresponding to the insurable obligation associated with the vendor; (see at least Psota paragraphs 32 and 68  “The financial exposure may include advance payments and/or insurance coverage.”  And right before it financial risk which includes intellectual property.) and 
see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.)
As per claim 17 Psota teaches:   
The method of claim 16, wherein determining the level of compliance associated with the contract comprises determining, at a first time, a first level of compliance associated with the contract based at least in part on comparing the insurance coverage value of the intellectual-property related obligation to a threshold coverage value, and the operations further comprising: 
determining, at the first time, that the first level of compliance associated with the contract indicates that the vendor is compliant with the contract; (see at least Psota paragraph 36 insurance conditionsty.)
determining, at a second time, a second level of compliance associated with the contract based at least in part on comparing the insurance coverage value to the threshold coverage value, wherein the first time is before the second time; 
determining, at the second time, that the second level of compliance associated with the contract indicates that the vendor is non-compliant with the contract; and 
generating a notification to send to the vendor account, the notification indicating that the vendor is non-compliant with the contract. (see at least Psota paragraphs 32 and 34-35.  Contract termination would be not compliance at a minimum and counterfeiting should be non-compliant.  This is an ongoing process.) 
As per claim 18 Psota teaches:   

sending, to the vendor account, a notification including an indication that the level of compliance is insufficient to meet contractual obligations associated with the contract based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value corresponding to the insurable obligation; (see at least Psota paragraph 36 insurance conditions.) and 
causing the GUI to display the indication that the level of compliance is sufficient to meet the contract obligations associated with the contract. (see at least Psota paragraph 36 insurance conditions.)
As per claim 19 Psota teaches:   
The method of claim 18, further comprising: 
causing, based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value, the GUI to display information fields associated with an insurance coverage, the information fields configured to receive a second input from the second computing device; (see at least Psota paragraph 36 insurance conditions.) and 
receiving, via the GUI, second input data representing the second input, the second input indicating at least an active coverage amount associated with the insurance coverage. (see at least Psota paragraph 36 insurance conditions.) 
As per claim 20 Psota teaches:   
The method of claim 18, further comprising: 
determining that the insurable obligation is associated with an insurable obligation type of multiple insurable obligation types, individual ones of the multiple see at least Psota paragraph 36 insurance conditions.)
identifying an insurance application to be displayed via the GUI based at least in part on the information required to obtain the insurance coverage;  (see at least Psota paragraph 36 insurance conditions.)
causing the GUI to display the insurance application, wherein the insurance application is configured to receive a second input from the second computing device; (see at least Psota paragraph 36 insurance conditions.)
receiving, via the GUI, second input data representing the second input, the second input indicating the information required to obtain the insurance coverage; (see at least Psota paragraph 36 insurance conditions.) and 
providing, to the vendor account, an insurance policy including the insurance coverage, the insurance policy configured to increase the level of compliance associated with the contract. (see at least Psota paragraph 36 insurance conditions.)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696